ON MOTION TO DISMISS
MILLS, Judge.
Pursuant to Section 120.68, Florida Statutes, 1975, petitioners seek review of certain actions of the respondent concerning the validity of a certificate of need issued to Lemon Bay Hospital, Inc. Lemon Bay Hospital, amicus curiae, moved to dismiss the petition because the petitioners were seeking to adjudicate the rights of Lemon Bay who was not a party to the proceedings.
As amicus curiae, Lemon Bay does not have standing to move to dismiss the petition, therefore, its motion must be denied. However, this court, on its own motion may dismiss this consolidated action and does so.
The petitioners ask this court to determine the validity of a certificate of need held by Lemon Bay Hospital, Inc. Lemon Bay is not a party to this action; it neither participated in the administrative hearing nor was it given notice of the hearing.
“It is fundamental that due process guarantees to a party notice and an opportunity to be heard before his rights are taken away from him by order, decree or judgment of any court.” Mayflower Invest-*126meat Company v. Brill, 137 Fla. 287,188 So. 205 (1939).
The petitions for review are dismissed.
RAWLS, Acting C. J., and McCORD, J., concur.